DETAILED ACTION
Claims 1-11 are pending in the application. Claims 1- & 7 have been amended. No new claims have been added by the amendments.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Applicant’s arguments have been carefully considered and are deemed not persuasive. The Applicant argues that neither Choi et al. (US 2016/0249857), hereon referred to as Choi, Chaturvedi et al. (US 2015/0333870), hereon referred to as Chat, Bonazzoli et al (US 2014/0136720), hereon referred to as Bonazzoli, nor Reunamaki et al. (US 2017/0147360), hereon referred to as Reunamaki, alone or in combination teach/suggest all of the limitations of the independent claims. Specifically, the applicant argues that the prior art does not suggest “receiving biometric information detected by an external biometric detection device…” The applicant mentions how Choi collects biometric data, such as fat percentage and the like, and how Choi transmits that information to a device associated with the user. However, the Applicant argues that Choi does not teach transmitting with any other device besides the electronic device. Additionally, the applicant mentions that Chaturvedi utilizes an access server to store profile information for a user, a session table to track what users are currently online, and a routing table that matches the address of an endpoint to teach online user. However, the applicant argues that Chaturvedi does not teach the use of biometric information, much less the user of biometric information to select a particular endpoint to direct a communication. 
	However, the Examiner respectfully disagrees. Chat does utilize an access server to store profile information for a user, a session table to track what users are currently online, and a routing table that 
	Chat is used in combination with, in view of Choi. Choi teaches capturing user data (e.g. measuring body composition) and transmitting to a user associated device. Chat’s invention is related to peer-to-peer communication; analyzing user information/profile information to send data directly to another/external endpoint. Chat teaches of several approaches/embodiments where user profile information is utilized in determining where to transmit data; a session table to track what users are currently online is just one of them. Choi and Chat share a similar scope as they both collect user data and transmit that data to another device. Choi more predominately addresses the biometric elements, whereas Chat is introduced to address the technological functionality of utilizing user data to transmit to external devices. Though Chat does not explicitly reference the term “biometric data”, this does not render the reference or combination invalid. In embodiments of Chat, devices capture various types of credentials and data that are processed in the feature layer, used for registration, stored in the access server, referenced for authentication and the like. Of these features, elements of the voice, media such as video or photographs can be captured and stored in user profile information (Chat; Paragraphs 0043-0049; 0053; 0126). This highlights the functionality of Chat to capture, store and reference “biometric data” though not explicitly mentioned. Additionally, it is obvious and well known to an ordinary skill in the art, that at the time before the effective filing date of the Chat invention that user profile information can easily include a biometric element, such as a photograph, a fingerprint scan or the like. 




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-11 are rejected under 35 U.S.C 103 as being unpatentable over Choi et al. (US 2016/0249857), hereon referred to as Choi, in view of Chaturvedi et al. (US 2015/0333870), hereon referred to as Chat, in view of Bonazzoli et al (US 2014/0136720), hereon referred to as Bonazzoli, in view of Reunamaki et al. (US 2017/0147360), hereon referred to as Reunamaki. 
	In regards to claims 1 & 7 Choi discloses receive biometric information detected by an external biometric detection wherein the received… (Biometric information such as body fat information is received by the device from one external device(s); Paragraphs 0104-0110); and transmit the received biometric information to the selected particular external electronic device belonging to the particular user (The biometric information is logged and sent to a particular device; Paragraphs 0104-0110.  
	However, Choi does not disclose select a particular external electronic device from among the plurality of external electronic devices associated respectively with the plurality of users, based on the received biometric information. In an analogous art Chat discloses, select a particular external electronic device from among the plurality of external electronic devices associated respectively with the plurality of users, based on the received biometric information (The device utilizes profile information and identification information to determine which endpoint to transfer data to, and then does so; Paragraphs 0043-0045; 0070). 
At the time before the effective filing date of the invention, it would have been obvious to an ordinary skill in the art to combine the teachings disclosed by Choi, with the teachings disclosed by Chat regarding select a particular external electronic device from among the plurality of external electronic devices associated respectively with the plurality of users, based on the received biometric information. The suggestion/motivation of the combination would have been to provide a streamlined means to transfer data from one device to an endpoint device within a group of many (Chat; Abs.). 	
However, the combination of Chat and Choi does not disclose …the stored biometric information associated with the plurality of external electronic devices, wherein the particular device belongs to a particular user. However, in an analogous art Bonazzoli discloses …the stored biometric information associated with the plurality of external electronic devices, wherein the particular device belongs to a particular user (To initiate an association, pairing and/or linking of the user's wireless devices to data processing system, an instance of device authenticator module residing on data processing system is launched. Alternately, in some embodiments, in response to launching or execution of device authenticator module device authenticator module may first attempt to automatically associate/pair any wireless device located in the vicinity of data processing system with data processing system and  
At the time before the effective filing date of the invention, it would have been obvious to an ordinary skill in the art to combine the teachings disclosed by the combination of Choi and Chat, with the teachings disclosed by Bonazzoli regarding …the stored biometric information associated with the plurality of external electronic devices, wherein the particular device belongs to a particular user. The suggestion/motivation of the combination would have been to provide security in automatically associating devices in a data processing system (Bonazzoli; Paragraphs 0001-0002). 
However, the combination of Choi, Chat and Bonazzoli does not disclose …biometric information does not include identification of a user to whom the received biometric information belongs. In an analogous art Reunamaki discloses … biometric information does not include identification of a user to whom the received biometric information belongs (The user device may send the collected biometric data to the server as anonymous data or the user device may continuously send data collected from the peripheral devices to the server; After received the anonymous data, the server may check whether corresponding biometric identification can be found; The server may send an indication of the result of the check to the user device; If corresponding data has been found, the server may send a match indication to the user device and peripheral device; Paragraph 0078). 
At the time before the effective filing date of the invention, it would have been obvious to an ordinary skill in the art to combine the teachings disclosed by the combination of Choi, Chat and Bonazzoli, with the teachings disclosed by Reunamaki regarding … biometric information does not include identification of a user to whom the received biometric information belongs. The suggestion/motivation of the combination would have been to provide security in automatically associating peripheral user devices (Reunamaki; Abs.). 
wherein the processor is configured to select the particular external electronic device by calculating a plurality of similarity scores for each of the plurality of external electronic devices based on comparing the received biometric information to the stored biometric information, the plurality of similarity scores representing respective deviations of the stored biometric information with the received biometric information, and selecting the particular external electronic device having a similarity score indicating a lowest deviation with the received biometric information from among the plurality of external electronic devices (The device analyzing and compares profile information to determine which endpoint device to transfer the data to; Paragraphs 0070-0075).  
In regards to claims 3 & 9, Choi discloses wherein the calculated similarly comprises a distance-based similarity, and the particular external electronic device is selected as previously stored biometric information stored in the particular external electronic device has a lowest similarity with the -2-Application No. 15/844,871Docket No. 5000-1-1802 received biometric information from among the group (When the electronic device moves to a certain measurement position from a certain reference position, the controller may determine a movement speed, a movement distance, and a movement direction of the electronic device from the reference position to the measurement position by using the acceleration values detected by the acceleration sensor at the reference position and the measurement position; Paragraphs 0083; 0086; 0104).  
In regards to claim 5, Chat discloses wherein the processor is configured to: transmit an instruction to the selected particular external electronic device to store the received biometric information (The media control module passes the instruction to the media manager to store the data; Paragraphs 0062-0065).   
In regards to claims 6 & 11, Chat discloses wherein the processor is configured to: in response to receiving a request for information related to the one or more external electronic devices in the group from another external electronic device in the group different than the particular external electronic device, transmit the information related to the one or more external electronic devices to the another external electronic device (The request contains the information about endpoint received from the STUN server; The access server responds to the request by sending the relevant profile and routing table to the endpoint; Paragraphs 0073-0075).  
In regards to claim 10, Chat discloses, wherein the commands further include: transmitting an instruction to the selected particular external electronic device to store the received biometric information (The device analyzing and compares profile information to determine which endpoint device to transfer the data to; Paragraphs 0070-0075).   

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 571-272-3739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHARIF E ULLAH/Primary Examiner, Art Unit 2495